PER CURIAM.
On the authority of Baxter v. Letts, 592 So.2d 1089 (Fla.1992), we grant the petition for writ of habeas corpus and hereby withdraw and vacate our opinion in State v. Doyle, 615 So.2d 871 (Fla. 4th DCA 1993). We direct the state’s appeal in that case, No. 92-2411, be reopened and the Clerk shall file a copy of this opinion in that file. Since the state has filed a brief in that case, we direct that appellee’s brief be filed within twenty (20) days and that the state may file a reply brief within twenty (20) days thereafter.
ANSTEAD, HERSEY and STONE, JJ., concur.